 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 421-2624
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Attorneys for Munchery, Inc.,
       Debtor and Debtor in Possession
 8
       John D. Fiero (136557)
 9     Jason H. Rosell (269126)
10     PACHULSKI STANG ZIEHL & JONES LLP
       150 California Street, 15th Floor
11     San Francisco, CA 94111
       Tel: (415) 263-7000
12     Fax: (415) 263-7010
       jfiero@pszjlaw.com
13     jrosell@pszjlaw.com
14     Counsel to the Official
       Committee of Unsecured Creditors
15

16
                           UNITED STATES BANKRUPTCY COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN FRANCISCO DIVISION
19      In re                                  Case No. 19-30232-HLB
20
        MUNCHERY, INC.,                               Chapter 11
21
        Debtor and Debtor in Possession.              NOTICE OF FILING OF PROPOSED
22                                                    FORM OF ORDER CONFIRMING THE
                                                      FIRST AMENDED JOINTLY
23                                                    PROPOSED PLAN DATED JUNE 10,
                                                      2020
24
                                                      Hearing:
25                                                    Date: August 20, 2020
                                                      Time: 10:00 a.m.
26
27

28
       NOTICE OF PROPOSED ORDER CONFIRMING PLAN                                                1

     Case: 19-30232    Doc# 385     Filed: 08/19/20   Entered: 08/19/20 18:46:03   Page 1 of
                                                 9
 1            Attached hereto is a Proposed Form of Order Confirming the First Amended Jointly

 2     Proposed Plan dated June 10, 2020. The form of order has been circulated to and approved by

 3     the Plan proponents, TriplePoint Venture Growth BDC Corp and Hatch’dLabs, Inc., a subsidiary

 4     of Giant Eagle, Inc., a prior licensee of technology from the Debtor being administered as part of

 5     the Plan.

 6     Dated August 19, 2020                         FINESTONE HAYES LLP
 7

 8                                                   /s/ Stephen D. Finestone
                                                     Stephen D. Finestone
 9                                                   Attorneys for Munchery, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
       NOTICE OF PROPOSED ORDER CONFIRMING PLAN                                                         2

     Case: 19-30232     Doc# 385      Filed: 08/19/20     Entered: 08/19/20 18:46:03       Page 2 of
                                                   9
 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 421-2624
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Attorneys for Munchery, Inc.,
       Debtor and Debtor in Possession
 8
       John D. Fiero (136557)
 9     Jason H. Rosell (269126)
10     PACHULSKI STANG ZIEHL & JONES LLP
       150 California Street, 15th Floor
11     San Francisco, CA 94111
       Tel: (415) 263-7000
12     Fax: (415) 263-7010
       jfiero@pszjlaw.com
13     jrosell@pszjlaw.com
14     Counsel to the Official
       Committee of Unsecured Creditors
15

16
                           UNITED STATES BANKRUPTCY COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN FRANCISCO DIVISION
19      In re                                  Case No. 19-30232-HLB
20
        MUNCHERY, INC.,                               Chapter 11
21
        Debtor and Debtor in Possession.              ORDER CONFIRMING THE FIRST
22                                                    AMENDED JOINTLY PROPOSED
                                                      PLAN DATED JUNE 10, 2020
23
                                                      Hearing:
24                                                    Date: August 20, 2020
                                                      Time: 10:00 a.m.
25

26
27

28
       ORDER CONFIRMING PLAN                                                                   1

     Case: 19-30232    Doc# 385     Filed: 08/19/20   Entered: 08/19/20 18:46:03   Page 3 of
                                                 9
 1             At the date and time noted above, the Court conducted a hearing to consider confirmation

 2     of the First Amended Jointly Proposed Combined Plan and Tentatively Approved Disclosure

 3     Statement dated June 10, 2020 (ECF 351 - the “Plan”), filed by the Debtor and the Official

 4     Committee of Unsecured Creditors (the “Committee”). All appearances were as noted on the

 5     record. Adequate notice having been provided, the Court having considered the Plan, the Ballot

 6     Tabulation for voting on the Plan (ECF 383), the Declaration of James Beriker in support of

 7     confirmation of the Plan (ECF 380), the impaired classes of creditors (Classes 1 and 2) having

 8     voted to accept the Plan, there being no objection to confirmation, good cause appearing and for

 9     the reasons stated on the record1

10             IT IS HEREBY ORDERED that:

11             1.     The Disclosure Statement is finally approved as containing adequate information.

12             2.     The Plan is confirmed, the Court having found that the requirements of Section

13     1129(a) have been satisfied.

14             3.     The Plan is binding upon the Debtor and its creditors and interest holders; (a)

15     whether the claim or interest has been allowed, and (b) whether such creditor has accepted the

16     Plan.

17             4.     October 15, 2020 is set as the last date for filing requests for allowance and

18     payment of administrative expenses.

19             5.     As of the Effective Date, the Software Assets shall be deemed abandoned by the

20     Debtor to TriplePoint Venture Growth BDC Corp without the need for further instruments or

21     documentation to effect such transfer. Each of the Debtor and Plan Administrator, as applicable,

22     is hereby authorized to enter into and perform, consummate, and implement the any additional

23     instruments and documents that may be reasonably necessary or desirable to implement the

24     transfer of Software Assets to TriplePoint Venture Growth BDC Corp. effected by this section

25

26             1
                 Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
       11 U.S.C. §§ 101–1532. “ECF” references are to the docket in the above-captioned adversary
27
       proceeding. Unless specified otherwise, all capitalized terms shall have the meanings set forth in
28     the Plan.

       ORDER CONFIRMING PLAN                                                                              2

     Case: 19-30232      Doc# 385     Filed: 08/19/20     Entered: 08/19/20 18:46:03         Page 4 of
                                                   9
 1     and to take any and all further actions as may be necessary or appropriate to the performance of

 2     the Debtor’s obligations as contemplated in herein, or to perform its obligations under the Plan or

 3     any related agreements. Except as set forth in Section 6 of this Order, the transfer effected by

 4     this section shall be free and clear of any interests, obligations, rights, encumbrances, pledges,

 5     liens (including, without limitation, mechanics’, materialmens’, and other consensual and non-

 6     consensual liens and statutory liens), mortgages, deeds of trust, security interests, claims

 7     (including any “claim” as defined in section 101(5) of the Bankruptcy Code), liabilities, debt

 8     obligations, losses, penalties, leases, charges, offsets, contracts, options, rights of first refusal,

 9     rights of first offer, rights of first sale, rights of notice, transfer restrictions under any agreement,

10     conditional sale or other title retention agreements, judgments, hypothecations, demands,

11     licenses, sublicenses, assignments, indentures, loan agreements, instruments, debts, rights of

12     recovery, guaranties, contractual commitments, restrictions, rights of recoupment, options to

13     purchase, decrees of any court or foreign or domestic governmental entity, charges of any kind

14     or nature, debts arising in any way in connection with any agreements, acts, or failures to act,

15     reclamation claims, and obligation claims, in each case, of whatever kind, nature, or description

16     in, against or with respect to the Debtor, or its businesses, having arisen, existed, or accrued prior

17     to and through the effective date of the Plan, whether direct or indirect, absolute or contingent,

18     choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or

19     unrecorded, perfected or unperfected, material or non-material, disputed or undisputed, known or

20     unknown, matured or unmatured, liquidated or unliquidated, arising or imposed by agreement,

21     understanding, law, equity, statute, or otherwise, and whether arising prior to, on or after the

22     Petition Date, including claims or liabilities otherwise arising under doctrines of successor

23     liability, de facto merger, or substantial continuity, or liabilities or obligations arising under any

24     law or order.

25             6.      Notwithstanding anything to the contrary in this Order, nothing in this Order shall

26     affect, amend, modify, impair, or otherwise restrain or limit access to, in any form or manner,

27     Giant Eagle, Inc.’s or Hatch’dLabs, Inc.’s (together, “Giant Eagle”) rights under that certain

28
       ORDER CONFIRMING PLAN                                                                                    3

     Case: 19-30232       Doc# 385       Filed: 08/19/20      Entered: 08/19/20 18:46:03         Page 5 of
                                                      9
 1     Master License and Transaction Agreement, dated as of May 25, 2018, between Giant Eagle,

 2     Inc., the Debtor, as licensor, and Hatch’dLabs, Inc., as wholly-owned subsidiary of Giant Eagle,

 3     Inc. and as licensee (the “MLTA”), with respect to the Licensed Intellectual Property (as defined

 4     in the MLTA) licensed thereunder to Giant Eagle (collectively, the “Giant Eagle Licensed

 5     Rights”), and disposition of any assets pursuant to this Order shall be subject to the Giant Eagle

 6     Licensed Rights to the fullest extent that such assets are subject to such Giant Eagle Licensed

 7     Rights under applicable nonbankruptcy law.

 8            7.      As of the Effective Date, except as otherwise provided by the Plan or this Order,

 9     property of the estate, including the Remnant Assets, shall vest in the Debtor free and clear of all

10     claims, liens and interests, to be administered pursuant to the terms of the Plan.

11            8.      The Plan Administrator, with the involvement of the Oversight Committee as set

12     forth in the Plan, is authorized to carryout the duties and obligations set forth in the Plan, make

13     the payments to creditors pursuant to the Plan and otherwise carry out the provisions of the Plan,

14     perform such other acts and execute other documents as are necessary or appropriate in

15     connection with the Plan and this Order, and all such actions shall be deemed to have been duly

16     authorized without further order of the Court.

17            9.      Except as otherwise provided in the Plan, all claims, defenses, causes of action,

18     and objections to claims are reserved for the benefit of the post confirmation Debtor and may be

19     asserted by the Plan Administrator.

20            10.     The Court shall retain jurisdiction over this case pursuant to Part 6(g) of the Plan

21     and to the extent permitted by applicable law.

22            11.     The Debtor shall comply with the fee payment and reporting requirements of the

23     Office of the U.S. Trustee.

24            12.     This Order shall constitute all approvals and consents required, if any, by the

25     laws, rules, or regulations of any state or any other governmental authority with respect to the

26     implementation or consummation of the Plan and any other acts that may be necessary or

27     appropriate for the implementation or consummation of the Plan. This Order is, and shall be,

28
       ORDER CONFIRMING PLAN                                                                                 4

     Case: 19-30232      Doc# 385      Filed: 08/19/20     Entered: 08/19/20 18:46:03         Page 6 of
                                                    9
 1     binding upon and shall govern the acts of all persons or entities including, without limitation, all

 2     filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

 3     deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of

 4     state, federal, state, and local officials, and all other persons and entities who may be required, by

 5     operation of law, the duties of their office, or contract, to accept, file, register, or otherwise

 6     record or release any document or instrument.

 7             13.     Any or all documents contemplated herein shall be accepted by each of the

 8     respective filing offices and recorded, if required, in accordance with applicable law. This Order

 9     will constitute sufficient notice of the entry of this Order and will be a recordable instrument

10     notwithstanding any contrary provision of applicable non-bankruptcy law.

11             14.     To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any

12     issuance, transfer, or exchange of a security, or the making or delivery of an instrument of

13     transfer under the Plan, may not be taxed under any law imposing a stamp tax or similar tax.

14     Upon entry of this Order, the appropriate state or local governmental officials or agents and all

15     filing or recording officers (or any other Person with authority over any of the foregoing),

16     wherever located and by whomever appointed, shall comply with the requirements of section

17     1146(a) of the Bankruptcy Code.

18                                       * * * * END OF ORDER * * * *

19

20

21

22

23

24

25

26
27

28
       ORDER CONFIRMING PLAN                                                                                  5

     Case: 19-30232       Doc# 385      Filed: 08/19/20      Entered: 08/19/20 18:46:03          Page 7 of
                                                     9
       Approved as to form:
 1

 2     MCDERMOTT WILL & EMERY LLP

 3
       /s/ Riley T. Orloff
 4     Riley T. Orloff
       Attorneys for TriplePoint Venture Growth
 5     BDC Corp.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
       ORDER CONFIRMING PLAN                                                                   6

     Case: 19-30232    Doc# 385     Filed: 08/19/20   Entered: 08/19/20 18:46:03   Page 8 of
                                                 9
 1                                    COURT SERVICE LIST
       [ECF recipients only]
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
       ORDER CONFIRMING PLAN                                                                  7

     Case: 19-30232     Doc# 385   Filed: 08/19/20   Entered: 08/19/20 18:46:03   Page 9 of
                                                9
